DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: see MPEP 608.01 “USE OF METRIC SYSTEM OF MEASUREMENTS IN PATENT APPLICATIONS”: In order to minimize the necessity in the future for converting dimensions given in the English system of measurements to the metric system of measurements and vice versa when using printed patents as research and prior art search documents, all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications. The initials S.I. stand for “Le Système International d' Unités,” the French name for the International System of Units, a modernized metric system adopted in 1960 by the International General Conference of Weights and Measures based on precise unit measurements made possible by modern technology.  Appropriate correction is required for the above objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 5, lines 10 and 8 respectively, the phrase “its” renders the claim vague and indefinite. It is unclear what structure such is encompassed by such language.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    claim 2 does not further limit claim 1 because claim 1 already recites “the shaft penetrating the ball and being attached to poles that are at two ends of the diameter of the ball”.  Therefore, it is inherently understood in order for the shaft to be attached to either poles or ends, there would have to be a through-hole the full diameter of the ball.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Neal et al (US2009/0011870 A1) hereinafter Neal

    PNG
    media_image1.png
    592
    826
    media_image1.png
    Greyscale

Boulanger et al (8,771,106) hereinafter Boulanger

    PNG
    media_image2.png
    761
    750
    media_image2.png
    Greyscale

Simpson (6,092,118)

    PNG
    media_image3.png
    684
    861
    media_image3.png
    Greyscale
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over  
Neal et al (US2009/0011870 A1) hereinafter (Neal) in view of Boulanger et al (8,771,106) hereinafter (Boulanger) and Simpson (6,092,118).
Claim 1, Neal discloses a baseball device comprising (see marked-up figure 1): 
a ball; 
a shaft, wherein the shaft is formed in a straight line; and 
a wing, the shaft having one end attached to the ball, and another end attached to the wing, 
the ball and the wing being spaced apart from each other by a length equal to or greater than a sum of a diameter of the ball and a length of the wing with the shaft interposed between the ball and the wing. 
Neal discloses the claimed device with the exception of the ball being a hollow ball.  However as disclosed by Boulanger (column 5, lines 18-22 and lines 27-29) it is known in the art to use a solid or a hollow ball.  It would have been obvious to one of ordinary skill in the art to have utilized such a ball for Neal’s device given that Boulanger teaches such would allow for use of different types of sports balls.
Neal discloses the claimed device with the exception of the manner in which the shaft is attached within the ball i.e. the one end of the shaft penetrating the ball and being attached to poles that are at ends of the ball. However, as disclosed by Simpson (column 3, lines 50-60).  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Neal’s ball given that Simpson teaches this is a known manner of securing the shaft within a ball.
It is noted:
The preamble -- A pitching training tool -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 2, Neal as modified in view of Simpson  shows the ball has a surface with a through-hole penetrating the surface to the hollow of the ball. 
claim 3, Neal shows the shaft has a length greater than the sum of the diameter of the ball and the length of the wing (see marked-up figure 1).
Claim 4, Neal discloses the claimed device with the exception of the length of the shaft falling within a range from 30 cm to 60 cm (11.8” to 23.6”). It would have been an obvious matter of design choice to have formed the length of Neal’s shaft within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 5, Neal discloses a baseball tool comprising (see marked-up figure 1): 
a ball; 
a shaft, wherein the shaft is formed in a straight line; and 
a wing,
the shaft having one end attached to the ball, and another end attached to the wing.
Neal discloses the claimed device with the exception of the ball being a hollow ball.  However as disclosed by Boulanger (column 5, lines 18-22 and lines 27-29) it is known in the art to use a solid or a hollow ball.  It would have been obvious to one of ordinary skill in the art to have utilized such a ball for Neal’s device given that Boulanger teaches such would allow for use of different types of sports balls.
Neal discloses the claimed device with the exception of the manner in which the shaft is attached within the ball i.e. the one end of the shaft penetrating the ball and being attached to poles that are at ends of the ball. However, as disclosed by Simpson (column 3, lines 50-60).  It would have been obvious to one of ordinary skill in the art to have used such an attachment for Neal’s ball given that Simpson teaches this is a known manner of securing the shaft within a ball.
It is noted:
The preamble -- A pitching training tool -- does not limit the structure of the claimed device because the portion of the claim following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness.  

Claim 7, Neal discloses the claimed device with the exception of the length of the shaft falling within a range from 30 cm to 60 cm (11.8” to 23.6”). It would have been an obvious matter of design choice to have formed the length of Neal’s shaft within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 8, Neal discloses the claimed device with the exception of the length of the shaft falling within a range from 30 cm to 60 cm (11.8” to 23.6”). It would have been an obvious matter of design choice to have formed the length of Neal’s shaft within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 9, Neal shows in figure 1 that the shaft has a length greater than the sum of the diameter of the ball and the length of the wing.
Claim 10, Neal discloses the claimed device with the exception of the length of the shaft falling within a range from 30 cm to 60 cm (11.8” to 23.6”). It would have been an obvious matter of design choice to have formed the length of Neal’s shaft within the claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Blue (4,266,781); Miller et al (US2008/0020873 A1); Jennings (US 2007/0037637 A1); Gormley (US2003/0092516 A1); Jacke (2,377,498).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
16 December 2022